  8:20-cv-00012-RFR-MDN Doc # 55 Filed: 03/11/21 Page 1 of 2 - Page ID # 171




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

SCOTT HANSON,

                         Plaintiff,                                        8:20CV12

        vs.                                                        THIRD AMENDED
                                                               CASE PROGRESSION ORDER
MUTUAL OF OMAHA INSURANCE
COMPANY,

                         Defendant.

        This matter comes before the Court on the parties’ Joint Motion to Amend Case
Progression Order (Filing No. 54). After review of the parties’ motion, the Court finds good cause
to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Motion to Amend Case Progression Order
(Filing No. 54) is granted, and the second amended case progression order is amended as follows:

              1)   Motions to compel written discovery under Rules 33, 34, 36 and 45 must be filed
                   by April 14, 2021.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not
                   be filed without first contacting the chambers of the undersigned magistrate judge
                   on or before the motion to compel deadline to set a conference to discuss the
                   parties’ dispute, and after being granted leave to do so by the Court.

              2)   The deposition deadline, including but not limited to depositions for oral
                   testimony only under Rule 45, is June 28, 2021.

              3)   The planning conference scheduled for April 9, 2021, is cancelled. The trial and
                   pretrial conference will not be set at this time. A planning conference to discuss
                   case progression, dispositive motions, the parties’ interest in settlement, and the
                   trial and pretrial conference settings will be held with the undersigned magistrate
                   judge on July 9, 2021, at 10:00 a.m. by telephone. Counsel shall use the
                   conferencing instructions assigned to this case to participate in the conference.

              4)   The deadline for filing motions to dismiss and motions for summary judgment is
                   August 11, 2021.

              5)   The parties shall comply with all other stipulations and agreements recited in their
                   Rule 26(f) planning report that are not inconsistent with this order.
8:20-cv-00012-RFR-MDN Doc # 55 Filed: 03/11/21 Page 2 of 2 - Page ID # 172




      6)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be considered
            absent a showing of due diligence in the timely progression of this case and the
            recent development of circumstances, unanticipated prior to the filing of the
            motion, which require that additional time be allowed.


   Dated this 11th day of March, 2021.

                                                BY THE COURT:

                                                s/Michael D. Nelson
                                                United States Magistrate Judge
